Dismissed and Opinion filed May 30, 2002








Dismissed and Opinion filed May 30, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-01-01007-CV
____________
 
IVO NABELEK, Appellant
 
V.
 
GERALD GARRETT, ET AL., Appellees
 

 
On
Appeal from the 61st District Court
Harris County, Texas
Trial
Court Cause No. 01-37615
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed October 4,
2001.  The notice of appeal was filed on
October 24, 2001.  Although appellant
filed a timely affidavit of indigence, the trial court sustained the contest to
this affidavit.  Pursuant to appellant=s request, this court reviewed the
trial court=s decision to sustain the contest and
on April 25, 2002, this court upheld the trial court=s determination.  Accordingly, we ordered appellant to pay the
filing fee of $125.00 on or before May 17, 2002, or the appeal would be
dismissed.  
The filing fee has not been paid.




Accordingly, the appeal is ordered dismissed.  See Tex.
R. App. P. 42.3(c).  
 
PER CURIAM
 
 
Judgment rendered and Opinion
filed May 30, 2002
Panel consists of Justices Yates, Seymore, and Guzman.
Do Not Publish C Tex. R. App. P. 47.3(b).